COLLIER, C. J.
The evidence adduced by the plaintiff *538in respect to the defendant having been unsuccessful as a merchant; his residence with his father, the testator ; his engaging in a trade for several years which required a considerable cash capital; and his supposed inability to pay his debts two years previous to making the notes declared on, certas - ly do not warrant the inference that the off sets relied on as a defence, had been allowed him against a previous indebtedness to the testator. Such testimony does not show that he was indebted to his father, either for money lent, or upon any other account than the notes indicate. The most liberal interpretation of the facts, only leads to the conclusion, that the plaintiff had received money from some one to enable him to carry on trade. But it cannot be assumed in the absence of all proof to the point, that funds were advanced to him by any one in particular. If money was lent by the testator, there is nothing to repel the inference that the notes in question were not upon a subsequent settlement given for the repayment of what was due to him. The bill of exceptions does not state the date of the sets off relied on; if they were due when the notes were made, it might be reasonably intended that they were settled, and the notes showed the balance due ; but if the sets off were of a later date no such presumption could be indulged.
The court always protect the jury from irrelevant testimony, by excluding it on objection, in the same manner as it rejects other incompetent proof. If evidence be irrelevant at the time it is offered, it is not error to reject it, because other evidence may afterwards be given, in connection with which it would become competent. If it would be relevant in conjunction with other facts, it should be proposed in connection with those facts, and an offer to follow the evidence proposed, with proof of those facts at a proper time. [Mardis’ Adm’r v. Shackleford, 4 Ala. Rep. 493, and cases cited.] This view of the law may suffice to show, that if the bill of exceptions states the facts fully, the testimony should have been excluded for irrelevancy. [Greenl. on Ev. 59 to 63; 5 Ala. Rep. 731.]
In impeaching the credit of a witness, the examination must be confined to his general reputation, and will not be permitted as to particular facts; for every man is supposed to *539be capable of supporting the one, but it is not likely that he should be prepared to answer the other, without notice; and unless his general character or behavior be in issue, he has no notice. [Greenl. on Ev. 512.] The regular mode, says the same learned author, of examining into the general reputation, is, to inquire of the witness, whether he knows the general reputation of the person in question among his neighbors ; and what that reputation is ; and whether, from such knowledge, the witness would believe that person upon his oath. In answer to such evidence, the other party may cross-examine those witnesses as to their means of knowledge, and the grounds of their opinion ; or may attack their general character, and by fresh evidence, support the character of his own witness. The inquiry must be made as to his general reputation, where he is best known. It is not enough that the impeaching witness professes merely td state what he has heard others say; for those others may be but few. He must be able to state what is generally said of the person, by those among whom he dwells, or with whom he is chiefly conversant, for it is this only that constitutes his general reputation, or character. And ordinarily, the witness ought himself to come from the neighborhood of the person whose character is in question.' If he is a stranger, sent thither by the adverse party to learn his character, he will not be allowed to testify as to the result of his inquiries. [Ib. 512-13; 1 Phil. on Ev. 212; 11 Serg’t. & R. Rep. 198; 14 Wend. Rep. 105.]
In Bakeman v. Rose, 18 Wend. Rep. 146, Senator Tracy considers the form of the question to be proposed to a witness, who is introduced for the purpose of impeaching one who has preceded him, and after noticing the form stated by Swift and Starkie in their treatises upon evidence, gives the preference to that which was sanctioned by Lord Ellenborough, in Mawson v. Hartsink, et al. 4 Esp. Rep. 102; 1 Phil. Ev. 229. The question was there [put in this form, viz : “ Have you the means of knowing what the general character of this witness is; and from such knowledge of his general character, would you believe him on his oath ?” It is supposed by the learned Senator, that this form is most appropriate, because it allows the impeaching witness, not on*540ly to consider the general reputation of the-assailed -witness for truth, but for a disregard of virtue, and a want of moral principle. And if an inquiry embracing as great a scope as this, were not tolerated, then one whose character was deservedly infamous, might impress his testimony upon the jury, with.all the weight of the purest man, simply because a disregard of truth had been overlooked in the prominence of his other vices; or he may, by the most watchful caution, have observed a general veracity in his intercourse with society, which would render his reputation unassailable, if the question were limited to his character for truth.
Whether an inquiry into the general character of a witness should be confined to his reputation for truth, or may involve his entire moral character and estimation in society, is a point upon which the decisions are not uniform. Senator Tracy, in the case cited, thinks that the credibility of a witness should be sought through his general moral character ; and such too are the decisions of North Carolina and Kentucky. [The State v. Boswell, 2 Dev. Rep. 209; Hume v. Scott, 3 Marsh. Rep. 261-2; see also, 1 Hill’s S. C. Rep. 251-8-9; 2 Hayw. Rep. 300] Yice is certainly social, and my observation upon,human character, persuades me, that.a frequent indulgence in any of the grosser offences against morality and religion, weakens the force of moral principle, renders less sensitive the conscience, and predisposes to a disregard of truth, not only where there is a temptation to speak falsely,' but from the depravity of the heart itself. As a" sentient being, it is necessary that man should cultivate the affections, and keep in active exercise the moral feelings, if he would preserve them in healthfulness and vigor. Entertaining this opinion of the human constitution, I should be strongly inclined to approve a form of question similar to that which Lord Ellenborough thought best.
But the present case does not make it necessary to determine whether the question should be proposed to the impeaching witness in the restricted or enlarged form; for whether the one or the other be adopted as most proper, it is clear, that the testimony by which the defendant’s witness was impeached should have been rejected. One of the witnesses, it is true, stated that he was acquainted with his gen*541eral character, blit upon being interrogated, disavowed all knowledge of the estimation in which he was held in the neighborhood in which he resided. To have made the testimony of this witness admissible,- it should have been shown that Wiley J. Sorrelle had, at some time not long previously, resided in some other neighborhood, in which his character was known to the witness; or that, although he had a fixed residence, yet such was the character of his employment, or the manner of his intercourse with society, that his reputation was as well known elsewhere as in the vicinity of his home.
In respect to the other witness, he did not profess to know the general reputation of the defendant’s witness, except as it was connected with “some alledged frauds.” It is clear, from what has been said, that such knowledge did not make him acquainted with the general character — he only formed his opinion from what was said of the impeached witness, in connection with some one or more fraudulent transactions.
The act of 1803, “ for the suppression of vice and immorality,” enacts, that “ no person or persons, upon the first day of the week, called Sunday, shall serve, or execute, or cause to be served, or executed, any writ, process, warrant, order, judgment, or decree, (except in criminal caseá, or for a breach of the peace,) but the service of every such writ, process, warrant, order, judgment, or decree, shall be void to all intents and purposes whatsoever.” [Clay’s Dig. 593.] It is clear that there is nothing in this statute, if literally interpreted, which prohibits a court from receiving the verdict of a jury on Sunday. The case of Nabors v. The State, 6 Ala. Rep. 200, is clearly distingfiishable from the present. There the question was, whether, if the term of a Circuit Court is limited by law, to one week, it does not expire on 12 o’clock of Saturday night, so that a verdict returned after that hour, though the case was submitted previously to a jury, is void ? Both branches of this inquiry were answered in the affirmative. Perhaps there is a dictum added, intimating that no judicial proceeding done on the first day of the week, will be recognized as valid, this dictum is a reiteration of what had been said by others, and as a general proposition, we think is correct, even at common law. In Sayles v. Smith, 12 Wend. Rep. 57, it was said, that although such is the law, yet “ all acts and *542and transactions are lawful, done on the Sabbath, unless prohibited, either by the common law or by statute.”
In Van Riper v. Van Riper, 1 South Rep. 156, Mr. Justice Southard said, “ A judgment need in no case necessarily be rendered on the Sabbath; a verdict must in some instances be received on that day, or the jury be dismissed without receiving a verdict at all from their hands.” Again; “It is a solemn duty, both of courts and juries, so to arrange their business, and so discharge their duties, as never to encroach in the smallest degree, on the Sabbath, if it be possible to avoid it; yet where the jury have been compelled to reach the morning of that day, before- their verdict was prepared, I see no mode of proceeding so proper, as to receive the verdict, dismiss the jury and the parties, and at such future day as may be convenient and proper, take the subsequent proceedings. This must be done ex necessitate.” The learned Judge cites Pierse v. Lord Fauconberg, 1 Burr. Rep. 292. See also Regina v. Rosenberg and wife, 1 Brown’s Justiciary Rep. 367, cited from 5 Kinne’s L. Comp. 230.
Although by a statute of this State, petit jurors are to be drawn and summoned to attend a term of the Circuit Court for a single week, where it is of longer continuance, and tales-men are to be summoned for the day; yet there is no objection to their remaining beyond the week, or day, in attendance upon the court; and it is altogether proper to keep them in service for a longer period, where a cause has been submitted to them within the time, if they have not been able to agree upon a verdict before its expiration. The oath of a juror, summoned for the week, is, that he will well and truly try all issues, <fcc., which shall be submitted to him during the week, “ and true verdicts render according to the evidence.” And the same oath is administered to the tales jurors, substituting the word “day” for “ term.” [Clay’s Dig. 455, § 27; 446, § 32; 458, § 56.]
In the case at bar, the term-of the Circuit Court continued ¡after the week, when the cause was submitted to the jury, and is thus distinguished from Nabors v. The State, supra. The •case cited from 1 Southard, we think, lays down a reasonable and proper rule — the verdict was consequently regularly received by the clerk, according to the agreement of the par*543ties, on Sunday, and it was entirely competent to have rendered judgment thereon, any subsequent judicial day of the term.
This court has said, that “ following what we conceive to be the best established practice, we are of opinion, that the court trying the cause ought not to grant a new trial for the causes embraced by a bill of exceptions, unless the party submitting a motion distinctly waives the exception. If however, the primary court make no such requisition of a party moving for a new trial, but allows his exception, and considers and overrules his motion for a new trial, the appellate court cannot refuse to consider the exceptions.” [9 Porter’s Rep. 104.] In the present case, the motion for a new trial was rested on other grounds than those upon which a reversal of the judgment is sought; 'so that the Circuit Court could not have required a-withdrawal of the motion. But if the grounds had been identical, the case cited shows, that this court could not repudiate the bill of exceptions ; it is for the primary court to put a party to elect whether he will avail himself of it and abandon his motion.
For the error in the first and second points considered, the judgment is reversed and the cause remanded.